UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6626


DENNIS GALLIPEAU,

                Plaintiff - Appellant,

          v.

LINDA MICKENS-HAM,

                Defendant – Appellee,

          and

JANE DOE; LEXINGTON COUNTY DETENTION CENTER; OFFICER MACK,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Timothy M. Cain, District Judge.
(3:09-cv-01883-TMC)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gallipeau, Appellant Pro Se. Justin                Tyler Bagwell,
DAVIDSON & LINDEMANN, PA, Columbia, South                 Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis      Gallipeau         appeals      the    district       court’s    order

denying    relief      on    his     motion       to    reconsider       a    prior     order

dismissing      his    42    U.S.C.       § 1983    (2012)     complaint.          We     have

reviewed the record and find no reversible error.                             Accordingly,

we     affirm   for    the     reasons       stated      by     the     district       court.

Gallipeau v. Mickens-Ham, No. 3:09-cv-01883-TMC (D.S.C. Apr. 9,

2014).     We   deny    Gallipeau’s          motion      to     place    this      case     in

abeyance, and his motion to consolidate, and we dispense with

oral     argument     because       the    facts       and    legal     contentions        are

adequately      presented      in    the    materials         before    this    court      and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              2